DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites the limitation “a first input” in line 9 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “first input” in line 5 of the claim. For purposes of examination, this will be treated as being the same as the “first input” in line 5 of the claim.
Claims 27-30 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-27, 29-32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arts (US 2015/0025528).
Regarding claim 21, Arts discloses a surgical instrument (see Fig. 1), comprising: an end effector (see end effector 100, Fig. 1); a generator (see generator “G”, Fig. 1) configured to deliver adaptive energy to said end effector (see energy delivered to end effector 100 adapted for sealing and/or cutting, [0044]); a mode selector switch (see activation switch 82, Fig. 1) having a plurality of surgical modes for selection by a user (see sealing and cutting modes, [0044]), wherein said plurality of surgical modes comprises: a first surgical mode corresponding to a first algorithm for controlling said generator (see tissue sealing mode and first algorithm for tissue sealing, [0051]); and a second surgical mode corresponding to a second algorithm for controlling said generator (see tissue cutting mode and second algorithm for tissue cutting, [0051]), wherein said generator runs said first algorithm in response to said mode selector switch receiving a first user input indicative of said first surgical mode (see switch 82 being activated in the first mode, [0051]).
Regarding claim 22, Arts further discloses wherein said first algorithm and said second algorithm are different (see sealing and cutting algorithms being different since they produce different effects, [0051]).
Regarding claim 24, Arts further discloses wherein said generator is configured to run said second algorithm after said first algorithm in response to said mode selector switch receiving a second user input indicative of said second surgical mode (see second manual activation of switch 82 to run the cutting algorithm, [0051]).
Regarding claim 25, Arts further discloses wherein said generator is configured to repeat said first algorithm in response to said mode selector switch receiving a second user input indicative of said first surgical mode (the generator of Arts is configured to repeat the first algorithm as claimed when the switch 82 is actuated to the sealing mode a second time since the switch 82 is configured for separate, manual activation of only the sealing mode, see [0051]).
Regarding claim 26, Arts discloses a generator (see generator “G”, Fig. 1), comprising: a processor (one of ordinary skill would recognize that generator “G” must have processing circuitry to utilize the energy-delivery algorithms incorporated into generator “G”, see [0044]); a memory coupled to said processor (one of ordinary skill would recognize that generator “G” must have processing circuitry coupled to a form of memory to utilize the energy-delivery algorithms incorporated into generator “G”, see [0044]), wherein said memory stores instructions executable by said processor (see first and second algorithms for tissue sealing and cutting, [0051]) to: receive a first input from a surgical instrument (see activation input for the sealing mode or cutting mode from switch 82, [0051]), wherein said input comprises a selected surgical mode of a mode selector switch having a plurality of surgical modes for selection by a user (see activation inputs for selection of the sealing or cutting mode by a user, [0051]), and wherein said plurality of surgical modes comprises a first surgical mode and a second surgical mode (see tissue cutting and sealing modes, [0051]); run a first algorithm in response to receiving a first input when said first input corresponds to said first surgical mode (see running of first algorithm corresponding to the sealing mode, [0051]); and run a second algorithm in response to receiving said first input when said first input corresponds to said second surgical mode (see running of the second algorithm corresponding to the cutting mode in response to an activation input for the cutting mode from switch 82, [0051]).
Regarding claims 27 and 29-30, the claims are rejected under substantially similar rationale as set forth in the rejections of claims 22 and 24-25 above.
Regarding claim 31, Arts discloses a generator (see generator “G”, Fig. 1), comprising: a control circuit (one of ordinary skill would recognize that generator “G” must have processing circuitry and a memory to utilize the energy-delivery algorithms incorporated into generator “G”, see [0044]) configured to receive an input from a surgical instrument (see activation input for the sealing mode or cutting mode from switch 82 located on surgical instrument 10; [0051], Fig. 1), wherein said input comprises a selected state of a mode selector switch having a plurality of surgical modes for selection by a user (see manual user selection of the sealing mode or cutting using mode switch 82, [0051]), wherein said plurality of surgical modes comprises a first surgical mode and a second surgical mode (see tissue cutting and sealing modes, [0051]), wherein said first surgical mode corresponds to a first algorithm for controlling said generator (see first algorithm associated with the sealing mode, [0051]), and wherein said second surgical mode corresponds to a second algorithm for controlling said generator (see second algorithm associated with the cutting mode, [0051]); and an energy circuit (one of ordinary skill would appreciate that generator “G” inherently possesses an electrosurgical energy generation circuit to produce the electrosurgical energy, see [0043]-[0044]), wherein said energy circuit is configured to deliver adaptive energy to said surgical instrument based on said first algorithm when said input corresponds to said first surgical mode (see running of first algorithm and delivery of energy adapted to sealing tissue which corresponds to the sealing mode in response to a sealing mode activation input to switch 82, [0051]), and wherein said energy circuit is configured to deliver adaptive energy to said surgical instrument based on said second algorithm when said input corresponds to said second surgical mode (see running of second algorithm and delivery of energy adapted to cutting tissue which corresponds to the cutting mode in response to a cutting mode activation input to switch 82, [0051]).
Regarding claims 32 and 34-35, the claims are rejected under substantially similar rationale as set forth in the rejections of claims 22 and 24-25 above.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 28 and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arts, or in the alternative under 35 U.S.C. 103 as being unpatentable over Arts.
Regarding claim 23, Arts further discloses wherein said generator is deactivated after running said first algorithm in an absence of a second user input (since the second algorithm has to be manually activated, the sealing energy from the generator would be deactivated upon completion of the sealing algorithm in absence of another manual activation, see [0051]).
In the alternative, Arts teaches the limitations of claim 21 and Arts further teaches initiating only of the first and second modes at a given time such that only the corresponding effect is achieved, but Arts fails to specifically teach wherein said generator is deactivated after running said first algorithm in an absence of a second user input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator as taught by Arts to be deactivated after running said first algorithm in an absence of a second user input in light of [0051] of Arts, the motivation being to keep the corresponding effects of each surgical modes separate and individually selectable by the user (see Arts [0051]) and to prevent overtreatment of tissue that would occur if the generator were to continue energy delivery after completion of a tissue seal.
Regarding claims 28 and 33, the claims are rejected under substantially similar rationale as set forth in the rejection of claim 23 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 26-27 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,034,704. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concept of a surgical instrument comprising a generator (one of ordinary skill would appreciate that processing, memory, and energy circuitry would be implied by the claimed concept of U.S. Patent No. 10,034,704), an end effector, and a mode selector switch having a plurality of surgical modes each corresponding to a first and second algorithm for controlling the generator, respectively, in response to an input from the mode selector switch, wherein the first and second algorithms are different.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aldridge et al. (US 2011/0087212) discloses a surgical system comprising a selector switch for choosing between first and second modes and respective algorithms associated with power curves to control a generator (see [0115], [0242], [0244], and Figs. 2 and 69).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794